February 27, 2009


Mr. Levi Glenn McCathern
McCathern Mooty
3710 Rawlins, Suite 1600
Dallas, TX 75219
Mr. Kurt Brynilde Arnold
Arnold & Itkin LLP
1401 Mckinney Street, Suite 2550
Houston, TX 77010

RE:   Case Number:  08-0805
      Court of Appeals Number:  01-07-01068-CV
      Trial Court Number:  370,130-401

Style:      IN RE  JINDAL SAW LIMITED, JINDAL ENTERPRISES LLC, AND SAW
      PIPES USA

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The stay order  issued  October  24,
2008 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Theresa Chang      |
|   |Ms. M. Karinne         |
|   |McCullough             |